Exhibit 10.26

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

Amendment Number One to Non-Exclusive Distribution Agreement

This Amendment Number One to the Non-Exclusive Distribution Agreement
(“Amendment Number One”) is made as of March 29, 2011, by and between DexCom,
Inc., a Delaware corporation, with a principal place of business at 6340
Sequence Drive, San Diego, California 92121 (the "Company") and RGH Enterprises,
Inc., an Ohio corporation with offices at 1810 Summit Commerce Park, Twinsburg,
Ohio 44087 (the “Distributor”).

WITNESSETH

WHEREAS, Company and Distributor previously entered into a Non-Exclusive
Distribution Agreement, effective April 30, 2008 (the “Agreement”).

WHEREAS, Company and Distributor wish to amend the Agreement as set forth herein
in accordance with Section 6.1 and 16.9 of the Agreement.

THEREFORE, Company and Distributor agree as follows:

1. Schedule 1. Schedule 1 shall be replaced in its entirety as follows:

SCHEDULE 1

The Products and the Prices

[*****]

SEVEN PLUS

 

Product SKU

  

Product Description

  

[*****]

[*****]

   SEVEN PLUS Starter Kit[*****]    [*****]

[*****]

   SEVEN Sensors (package of four (4)) [*****]    [*****]

[*****]

   SEVEN PLUS Replacement Receiver[*****]    [*****]

[*****]

   SEVEN PLUS Replacement Transmitter[*****]    [*****]

[*****]

[*****]

2. Section 4. A new section 4.1.29 shall be added as follows:

 

1



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

4.1.29. not to stock more than [*****]of Sensor inventory; provided however that
Company acknowledges that, from time to time, Distributor may stock an amount of
Sensor inventory equal to more than [*****]based on demand fluctuations.
Distributor also agrees not to sell any Sensors where the shelf-life on the
Sensors is less than the time of reasonable consumption by the Customer, and in
no instance to ship Sensors with a shelf-life of less than [*****].

3. Section 4. A new section 4.1.30 shall be added as follows:

4.1.30. in material respects, to ship Sensors to Customer within 3 business days
of receiving prior authorization approval from the Customer’s insurance company,
or in the alternative, upon notice of a denial of a prior authorization request,
to inform the Company within 24 hours of such denial.

4. Section 4. A new section 4.1.31 shall be added as follows:

4.1.31. to provide, within seven days of the end of each calendar month, a
report detailing Distributor’s month-end inventory balance of Sensors (which
report Company shall retain the right to audit on a periodic basis with advance
notice to Distributor).

5. Section 4. A new section 4.1.32 shall be added as follows:

4.1.32. To ensure that Company can provide adequate adverse event reporting or
to ensure that Company can complete any required remedial action or product
recall within timeframes required by law, Distributor agrees to provide device
tracking reports in accordance with the applicable provisions of the Health
Insurance Portability and Accountability Act Privacy and Security Standards
(HIPAA). In furtherance of this purpose, Distributor agrees to provide, as soon
as reasonably possible, but in no less than two business days from request by
Company, all relevant patient information necessary to provide adequate service
to a patient who presents issues requiring regulatory filings or response, or
technical support.

6. Section 4. A new section 4.1.33 shall be added as follows:

4.1.33 to provide, within seven days of the end of each calendar month, a report
containing the detail required under Schedule 4 hereof.

7. Section 4. A new section 4.1.34 shall be added as follows:

4.1.34. to comply with the requirements of the Quality Agreement set forth in
Schedule 5 hereof.

 

2



--------------------------------------------------------------------------------

8. Section 4. A new section 4.1.35 shall be added as follows:

4.1.35. For so long as the pricing set forth in Schedule 1 hereof does not
increase with respect to the SEVEN PLUS Starter Kits and Sensors, Distributor
agrees not to knowingly initiate any attempts or offers to switch any existing
Distributor customer who use the Products to products of any other manufacturer
without written consent from the Company. Absent medical or clinical necessity
to do so, any such attempt or offer to switch existing Distributor customers who
use the Products to any other manufacturer’s products may render this Agreement
immediately terminable by Company after discussions between the Company and
Distributor to ascertain the root cause of such attempts.

9. Section 4. A new section 4.1.36 shall be added as follows:

4.1.36. to provide the Company with forecasts by Product in accordance with
requirements set forth in Schedule 6.

10. Section 5. A new section 5.1.4 shall be added as follows:

5.1.4. to stock Sensors with Distributor based on purchase orders submitted by
Distributor and to ship Sensors to Distributor consistent with Schedule 6.

11. Section 11. Sections 11.1 and 11.2 shall be amended and replaced in its
entirety by the following:

Section 11.1. The term of this Agreement, as amended, shall extend for a period
of twenty-four months from the date of this Amendment Number One, and shall
automatically renew for successive one (1) year renewal periods (the “Term”),
provided that either Party may elect not to renew the Agreement by providing not
less than ninety (90) days prior written notice to that effect to the other
Party. The Parties may at any time agree in writing to extend the Term or to
renew this Agreement.

Section 11.2. Either party may terminate this Agreement immediately, by
providing written notice to the other party in the event of any of the following
events:

Section 11.2.1. the other party is in breach of this Agreement and has not
remedied such breach within thirty (30) days of receiving written notice from
the non-breaching party to do so, or within fifteen (15) days with respect to
Section 4.1.33 of this Agreement regarding the provision of sales and warranty
replacement reports;

Section 11.2.2. the effective control of the Distributor shall change, to the
extent that such Distributor change of control would negatively impact its

 

3



--------------------------------------------------------------------------------

credit or would negatively impact its ability to service and market the
Products; or

Section 11.2.3. the other party shall become insolvent or have a receiver
appointed of its business or go into liquidation (except for the purposes of
amalgamation or reorganization).

In addition, either party may terminate the Agreement in the event that, after
good faith negotiations, the parties are unable to reform this Agreement as
necessary to comply with applicable law, regulations, or governmental guidance
(the “Law”). Before termination, the parties shall, in good faith, immediately
renegotiate or reform this Agreement as necessary to comply with the Law and to
preserve the intent of this Agreement consistent with the requirements of the
Law.

12. Sections 16.1 shall be amended and replaced in its entirety by the
following:

Section 16.1. Notice. Any notice or other communication required or permitted to
be given under this Agreement shall be properly served only if it is in writing
addressed as set out below. Notice may be sent by any of the following methods:
(i) personal delivery; (ii) nationally recognized overnight courier service;
(iii) U.S. Postal Service certified or registered mail, return receipt
requested, postage prepaid. Service shall be deemed to have been duly given on
the date of delivery. Either party may change the names, addresses and facsimile
numbers for receipt of notice by complying with this Section 16.1.

 

If to the Company:    DexCom, Inc.    6340 Sequence Drive    San Diego, CA 92121
   Attn: President With a copy to    DexCom, Inc.    6340 Sequence Drive    San
Diego, CA 92121    Attn: Legal Department    (858) 200-0200
If to the Distributor:    RGH Enterprise, Inc    1810 Summit Commerce Park   
Twinsburg, Ohio 44087    Attn: President with a copy to:    Walter & Haverfield
   The Tower at Erieview    1301 E. Ninth St, Ste 3500    Cleveland, Ohio 44114
   Attn: Robert Crump

 

4



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

13. Schedule 3. Schedule 3 shall be amended and replaced in its entirety as
follows:

SCHEDULE 3

Care Coordination Report Format

For first-time orders [*****], Distributor shall provide the following
information to Company for the purpose of coordinating set up, consulting with
the prescribing physician as needed to recommend any changes, and providing
patient and/or caregiver training on the safe and effective use of the Seven
Plus continuous glucose monitoring system:

Distributor shall waive any and all fees in connection with providing the
information required by this report to Company.

New Patient and Starter Kit [*****]

Required Reporting Frequency: Daily

Required Reporting Method or Venue: Web-portal

File Type: csv

De-limiting character: “,” comma with values enclosed by Quotation Marks

Subject to compliance with the applicable provisions of HIPAA, the Care
Coordination Reports should adhere to the following format & should not-deviate
in order from one report to the next:

Status

Patient

Referral

MFG Acct #

Date Rec.

Contact Date

Touch Date

Comments

F/U Date

Ship Date

Cancel Date

Ins Name

Phys Name

Phys City

Phys State

Phys Zip

 

5



--------------------------------------------------------------------------------

Phys Phone

Patient Address

Patient City

Patient State

Patient Zip

Patient Phone

Patient DOB

Serial No.

Part No.

Quantity

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

6



--------------------------------------------------------------------------------

14. Schedule 4. A new Schedule 4 shall be added as follows:

Distributor Healthcare Operations Improvement Report

The parties shall share information for the purpose of conducting patient
safety, quality assessment and improvement activities and evaluating the
necessity of physician and health plan feedback. To the extent any of the
information Distributor reports to Company is protected health information under
HIPAA (“PHI”), Company will not use or further disclose the PHI, including
re-identifying any individuals or contacting any individuals who are the subject
of the PHI, other than as permitted or required by law and this Agreement.

Distributor shall provide to Company a report within seven business days after
the end of each calendar month that details the following:

 

  1. Limited Data Set that includes the following fields:

 

  a. ID

 

  b. Physician Name

 

  c. Physician Zip

 

  d. NPI

 

  e. Insurance

 

  f. Item

 

  g. Item Quantity

 

  h. Unit of Measure

 

  i. Insurance Name

 

  j. Date of Service

Distributor shall provide to Company a report within fifteen days after the end
of each calendar quarter that details the following:

 

  1. The twelve month rolling attrition rate with respect to Distributor’s
patients who have used the Products.

 

  2. The twelve month rolling Sensor utilization rate with respect to
Distributor’s patients who have used the Products.

 

7



--------------------------------------------------------------------------------

15. Schedule 5. A new Schedule 5 shall be added as follows:

Quality Agreement

 

1.0 SCOPE

 

  1.1 This Quality Agreement (the “Quality Agreement”) is incorporated within
the Distribution Agreement that was effective April 30, 2008, as amended,
between Distributor and Company pertaining to the distribution and sale of
Products (the “Agreement”). Capitalized terms not otherwise defined herein shall
have the meaning assigned to them in the Agreement. To the extent the terms of
the Quality Agreement and the Agreement conflict, the terms set forth in the
Quality Agreement shall superseded the Agreement.

 

  1.2 This Quality Agreement shall be effective on the Effective Date and shall
remain in effect until the Agreement expires, is terminated or the Quality
Agreement is modified.

 

2.0 PROCESS CONTROLS

 

  2.1 Distributor shall be responsible for supplier appropriate process control
activities relative to the Products, including but not limited to, assurance of
receipt, identification, traceability, storage, handling, inventory control and
facility contamination control.

 

  2.2 Company shall provide evidence that packaging containers maintain the
integrity, quality, function, and sterility of the product for the entire shelf
life, and not produce toxic residues during storage. Packaging must prevent or
indicate the occurrence of tampering.

 

3.0 TRAINING AND DOCUMENT CHANGE CONTROL

 

  3.1 Distributor must train its employees to perform their job function and to
this Quality Agreement as required.

 

4.0 QUALIFICATION

 

  4.1 Distributor shall be responsible for managing qualified processes and
systems as required of suppliers (e.g. computer system) by law.

 

5.0 DISTRIBUTION AND HANDLING

 

  5.1 Products shipped by the Distributor must be shipped using standard
procedures for the handling, storage, packaging, preservation, and delivery of
the Products.

 

  5.2 Distributor shall deliver Products to its customers using standard
procedures for handling, storage, packing, preservation, and delivery of the
Products.

 

6.0 LOT TRACEABILITY

 

8



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

  6.1 Distributor shall establish and maintain appropriate procedures for
identifying the Products by suitable means from receipt and during all stages of
delivery.

 

Product

  

Description

  

Lot traceability Tracking Requirement

[*****]    SEVEN PLUS System Kit    Lot Number identified on the box [*****]   
SEVEN Sensors (package of four (4))    Lot Number identified on the box [*****]
   SEVEN PLUS Replacement Receiver    Lot Number identified on the box [*****]
   SEVEN PLUS Replacement Transmitter    Lot Number identified on the box

 

7.0 PACKAGING AND LABELING

 

  7.1 Company shall provide packaging and labeling specifications that call out
clear labeling requirements.

 

  7.2 Company shall ensure that the labels, inserts and accompanying
documentation satisfy the requirements of the applicable regulations.

 

8.0 COMPLAINT HANDLING AND REPORTING

 

  8.1 Distributor shall be responsible for the establishment and maintenance of
a system for handling complaints pertaining to the process of distributing
Products under the Agreement pursuant to current Distributor policy. This system
shall include receipt, review, corrective/preventative action and maintenance of
files. Distributor will not knowingly perform any Device Complaint handling, as
defined below.

 

  8.2 Company shall be responsible for the establishment and maintenance of a
system for handling Device Complaints pertaining to Products distributed under
the Agreement. A “Device Complaint” includes complaints that pertain to Product
functionality, trouble shooting, or adverse events. This system shall include
receipt, review, investigation, corrective/preventative action and maintenance
of files.

 

  8.3 Company shall notify Distributor in writing of legal and regulatory
matters relating to the Products, including:

 

  8.3.1 Any regulatory actions by governmental authorities (e.g., inspection
citations, warning letters, or other non-conformance notices).

 

  8.3.2 Regulatory enforcement actions such as injunctions or seizures.

 

  8.3.3 FDA registration activity (e.g., non-conformance notices, hold points).

 

  8.3.4 Complaints received from Customers within the Territory that have not
been processed through the Company’s complaint handling system.

 

9



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

  8.3.5 Adverse incidents relating to Customers within the Territory (e.g.,
MDR’s.).

 

  8.4 Distributor shall notify Company in writing of the following:

 

  8.4.1 Any serious regulatory action relating to the Products that Distributor
may become aware of.

 

  8.4.2 Escalated Complaints regarding Products or Instruments. Distributor
shall code, trend and report monthly Escalated Complaint data pertaining to
Products, at Distributor’s request.

 

  8.4.3 Distributor shall forward all complaints pertaining to Products and
Instruments to Company no later than 10 working days following Distributor’s
initial receipt of the complaint.

 

9.0 FIELD ACTIONS

 

  9.1 The Company will be responsible for the initiation and cost of any recalls
or other field actions related to the Products.

 

  9.2 Both parties will comply with recalls or general corrective actions,
provided such recalls or general corrective actions do not, in the opinion of
Company violate or cause Company to violate the laws of any jurisdiction
affected by the recalls or corrective action.

 

  9.3 If Distributor and Company do not agree on a course of action, Company may
initiate field actions related to the Products, but may not use field action to
cause Distributor to lose Customers or violate the law.

 

10.0 AUDITS

 

  10.1 Company shall have the right to conduct audits of Distributor’s
facilities and operations during normal business hours at its own expense and
upon reasonable notice to Distributor in order to assess compliance with all
applicable regulations, procedures and this Quality Agreement. Any such audits
will be conducted by a national “big four” independent accounting firm (or other
independent accounting firm whose audit department is a separate stand alone
function of its business and which possesses liability insurance with coverage
of at least $[*****]), subject to such firm’s execution of a confidentiality
agreement in form reasonably acceptable to Distributor. Company shall be
permitted to conduct one audit per calendar year.

 

11.0 RECORD RETENTION

 

  11.1 Both parties shall retain all medical records as required by law.

 

12.0 REGULATORY AND REGISTRATION ADMINISTRATION

 

  12.1 Company, at its expense, is responsible for registration
responsibilities, and for agreed upon registration costs of Products in the
Territory. Company shall provide sufficient data and information to support such
registrations.

 

10



--------------------------------------------------------------------------------

13.0 ADDITIONAL DISTRIBUTOR REQUIREMENTS

Records should be accurate, indelible and legible. Entries must be dated and the
person performing a documented task must be identified. Records must provide a
complete history of the work performed.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

11



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

16. Schedule 6. A new Schedule 6 shall be added as follows:

Schedule 6

Forecast, Ordering and Acceptance Requirements

I. Forecast. Distributor shall deliver to Company its non-binding forecast (the
“Forecast”) of the expected requirements for Products in the Territory for the
[*****]period following the Effective Date. Thereafter, Distributor shall update
such Forecast on a monthly basis and provide it to Company at least five
business days prior to the first of each month.

II. Orders, Shipping. Orders will be initiated by a written order, electronic
equivalent or facsimile issued to DexCom (the “Order”). Each Order shall include
information as set forth in Schedule 2, and shall identify the Distributor depot
to which the Products shall be shipped. Products shall be shipped on [*****],
and shall be subject to a minimum of [*****]lead time afforded to the Company,
although the Company endeavors to ship Products within [*****]after its receipt
of an Order. In addition, Distributor may request that Company ship Products
directly to end user customers, with costs of such shipments to be borne by
Distributor. An Order shall be deemed to have been placed as of the date of
receipt of the Order by Company. If Distributor requests Company to supply
quantities in excess of quantity set forth in the Forecast, Company shall
endeavor reasonably within the constraints of its production schedules and other
commitments to meet all or part of such requests, but Company shall have no
obligation to supply such quantities within the timeframes set forth
herein. Where necessary, Company will advise Distributor of delivery dates and
quantities for the portion of Order(s) in excess. All freight, insurance and
other shipping expenses, as well as any special packing expenses, will be paid
by Distributor.

III. Acceptance. Within ten (10) days following a receipt of a shipment,
Distributor shall perform a visual inspection (in accordance with Distributor’s
standard procedures) of the Products received and shall inform Company in
writing of any non-conformity of the supplied Products to the Order or other
defect in the Products. In the absence of written notice to Company of a
specified non-conformity within ten (10) business days of the end of such
ten-day period, the Products shall be deemed to be accepted by Distributor.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

12



--------------------------------------------------------------------------------

18. All other terms and conditions of the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Amendment Number One as of date first set out above.

 

Signed by:   /s/ Jess Roper   Jess Roper Title: V.P. and Chief Financial Officer

for and on behalf of

DexCom, Inc.

 

Signed by:   /s/ Chris Lindroth

Name:

Title:

 

Chris Lindroth

Executive Vice President

for and on behalf of

RGH Enterprises, Inc.

 

13